DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 11/24/21 in which claims 1-20 are pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No 11,218,518. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same method of building location bases situational awareness of an area of interest.

U.S. Patent No. 11,218518
U.S. Application No. 17/535107
1. A method comprising: receiving, at a location based situational awareness subsystem, from a user, a request to build an awareness picture of an area of interest; 

sending a geographically addressed message to a set of edge compute devices in a geocast region defined by the area of interest wherein the geographically addressed message contains a set of requirements of a desired resource;
 receiving, at the location based situational awareness subsystem from a first subset of the set of edge compute devices, responses that satisfy the set of requirements; 
building a first list of edge devices that satisfy the set of requirements from the responses; sending the first list of edge devices to a constraint solving algorithm in an OpenStack extension subsystem; 
receiving from the OpenStack extension subsystem a second list of edge devices having capabilities and resource availability to satisfy the set of requirements wherein the second list of edge devices is derived from filtering of the first list of edge devices using the constraint solving algorithm;
 and sending the second list of edge devices to the user.
A method comprising: receiving, via an Application Programming Interface (API) by a processing system including a processor, a request to build an awareness picture of an area of interest; 
sending, by the processing system, a geographically addressed message to a set of edge devices in a geocast region defined by the area of interest, wherein the geographically addressed message contains a set of requirements of a desired resource; obtaining, by the processing system, responses that satisfy the set of requirements; 


determining, by the processing system, a first list of edge devices that satisfy the set of requirements from the responses; 


obtaining, by the processing system, a second list of edge devices having capabilities and resource availability to satisfy the set of requirements, wherein the second list of edge devices is derived from filtering of the first list of edge devices using a constraint solving algorithm; 
and sending, by the processing system, the second list of edge devices to an end user device, wherein a selection at the end user device of an edge device from the second list of edge devices facilitates a download of an application at the edge device.


	It would have been obvious to one with ordinary skill in the art to include an application programming interface (API) in the present application in order to share data and execute processes.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2017/0230192 to Hall teaches system and method for scalable geographic addressing framework.
U.S. Publication No. 2016/0307284 to Parsons teaches methods and systems relating to contextual information aggregation and dissemination.
U.S. Publication No. 2014/0378090 to Hall teaches campus alerting via wireless geocast.
U.S. Publication No. 2009/0185514 to Chandra et al teaches wireless communications environment overlay.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444